UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :         18cv8170(DLC)
STEVEN LEBETKIN,                       :
                                       :       MEMORANDUM OPINION
                         Plaintiff,    :            AND ORDER
                                       :
               -v-                     :
                                       :
AYSE GIRAY a/k/a SARA BARAN, LEWIS     :
SASSOON, ESQ., SASSOON & CYMROT, LLP, :
and JOHN DOES 1 through 25,            :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

APPEARANCES:

For the plaintiff:
Paul Verner
Verner Simon
30 Wall Street, 8th Floor
New York, New York 10005

For the defendants:
Michael H. Smith
Rosenberg Feldman Smith, LLP
551 Fifth Ave, 24th Floor
New York, New York 10176

DENISE COTE, District Judge:

    Plaintiff Steven Lebetkin (“Lebetkin”) has moved to

disqualify attorneys Richard B. Feldman, Michael H. Smith, and

Stephen J. Sassoon, and the firm Rosenberg Feldman Smith, LLP,

(collectively, “the RFS Attorneys”) as counsel for defendant

Ayse Giray (“Giray”).   For the reasons that follow, that motion

is denied.
    The procedural history of this action is set forth more

fully in the Court’s Opinion and Order of October 26, which

denied Lebetkin’s motion to remand, severed the RFS Attorneys

from the case, and dismissed Lebetkin’s claims against them

without prejudice.    In essence, Lebetkin has, at various times

and in various courts, asserted claims against the RFS Attorneys

for tortious interference with the alleged consulting agreement

under which he is suing Giray for breach, among others.

    The Second Circuit has explained that “disqualification is

called for only when an attorney’s conduct tends to taint the

underlying trial.”    United States v. Prevezon Holdings Ltd. 839

F.3d 227, 241 (2d Cir. 2016) (citation omitted).    “Because the

courts must guard against tactical use of motions to disqualify

counsel, they are subject to fairly strict scrutiny.”     Lamborn

v. Dittmer, 873 F.2d 522, 531 (2d Cir. 1989).    “[E]ven when made

in the best of faith, such motions inevitably cause delay” in

the litigation.   Bd. of Educ. V. Nyquist, 590 F.2d 1241, 1246

(2d Cir. 1979).   “In deciding whether to disqualify an attorney,

a district court must balance a client’s right freely to choose

his counsel against the need to maintain the highest standards

of the profession.”   GSI Commerce Solutions, Inc. v. BabyCenter,

LLC, 618 F.3d 204, 209 (2d Cir. 2010) (citation omitted).     The

movant “bears the burden of demonstrating specifically how and

as to what issues in the case the prejudice may occur, and that

                                 2
the likelihood of prejudice occurring . . . is substantial.”

Murray v. Metropolitan Life Ins. Co., 583 F.3d 173, 178 (2d Cir.

2009) (citation omitted).

     Lebetkin has not met this high bar.    He has alleged that

there is a conflict of interest between the RFS Attorneys and

Giray because the RFS Attorneys are defendants in a related

action.1   Lebetkin speculates that the RFS Attorneys and Giray

might have conflicting defenses in the related lawsuits.    Such

speculation does not survive the strict scrutiny called for when

a litigant moves to disqualify counsel for another party.     Even

if the facts as alleged did suggest a conflict between Giray and

the RFS Attorneys, Giray has waived any such conflict, and she

is entitled to her choice of legal counsel.

                            Conclusion

     Lebetkin’s motion to disqualify the RFS Attorneys from

representing Giray in this action is denied.

Dated:     New York, New York
           November 20, 2018

                                __________________________________
                                           DENISE COTE
                                   United States District Judge

1Lebetkin additionally suggests in his submissions in support of
his motion that the RFS Attorneys may be called as witnesses,
and that there may have been an attorney-client relationship
between Lebetkin and the RFS Attorneys that would prevent them
from representing an adverse party such as Giray. In his reply
memorandum of law, however, Lebetkin disclaims reliance on these
arguments, and in any event, they do not alter the Court’s
conclusion.
                                 3
